DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 10/5/2022, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to the title.  Applicant’s have amended the claims with claims 1-16 remain pending.
Response to Arguments
Applicant's arguments filed 10/5/2022 have been fully considered but they are not persuasive. 
Applicant amendments as it relates to the claimed high frequency and low frequency results are noted, but not persuasive in view of the prior art rejection that follows.
Applicant has argued that the Perkins and Sato fails to disclose forming a first SiN layer that is a dense layer having impurity bonds so as to prevent the oxygen component of the insulating film formed below from migrating; however, a clear review of the claims as drafted illustrates that such requirements are not claimed and therefore this is not commensurate in scope with the broadly drafted claims (i.e. generic insulation layer and generic first SiN layer, generic impurity, generic plasma frequency).   Appears that applicant may have a specific combination of components that are exemplified; however, the claims themselves are broadly drafted to encompass a significantly broader scope and thus are not so limited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 8941218 by Perkins et al. taken with US Patent 5508067 by Sato et al and US Patent Application Publication 20110236600 by  Fox et al.
Claim 1.  Perkins discloses a method of manufacturing a semiconductor device forming as PECVD silicon nitride layer (using a gas comprising a silicon and an impurity) including a first layer with a tensile stress, second layer with a compression stress, and then a repeating such to provide a SiN layer with a stack of tensile and compressive stress layers (column 11, lines 10-60).  
Perkins discloses the stress of the layer is adjusted by adjusting the deposition conditions of the PECVD process including the level of RF power supplied, low level resulting in tensile stress and higher level result in compressive stress (column 11, lines 50-60); however, fails to disclose the single frequency process and two frequency process as claimed.  However, Sato, also discloses an SiN layer by PECVD and discloses using a dual high/low frequency plasma chamber to deposited a silicon nitride layer with good compressive stress and a chamber with a single frequency power source to deposit films having tensile stress.  Sato discloses a two frequency chamber includes a high frequency and low frequency, which can reasonably be considered “ion controller” as claimed, see Sato at column 3, lines 55-60.  
Therefore, taking the references collectively, using a two frequency process to deposit compressive stress and a single frequency process to deposit tensile stress would have been obvious as predictable.  
As for the requirement of two frequency process chamber and single frequency process chamber and transferring in a process module between these chambers.  While the examiner notes that Perkins discloses a single chamber to deposit a stack of materials with alternating properties; the examiner cites here Fox which discloses a similar stack of layers and discloses using a two or more process stations in a multi-station process tool, each for deposition of a PECVD layer (0099-0106) and using different process stations to reap the benefits of reducing interfacial mixing between layers and rough interfaces (0002) and therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Perkins with Sato to use a multichamber process (i.e. chamber with dual frequency and chamber for single frequency) as suggested by Fox to reap the benefits as outlined therein.  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.
Fox discloses using the plasma generation part to supply the power to two or more processing stations and using a gas supply to supply process gases to two or more stations and therefore using such would have been obvious as predictable (0099).
Sato discloses the silane gas can include the impurity as claimed (column 2, lines 25-60) and using the known source gas would have been obvious to provide the SiN layer.
As for the requirements of the high frequency generates and introduced impurity bonds into the second silicon nitride layer and the low frequency breaks the silicon-impurity bonds such that the bonding degree of the first silicon nitride layer is higher than a bonding degree of a second silicon nitride layer, the examiner notes that, after a review of the applicant’s specification and claims as drafted, that such requirements as claimed are merely results of using a low and high frequency under the broadly drafted claim requirements.  Therefore the prior art which discloses the high frequency to dissociate the silicon precursor to form the SiN layer and the low frequency is used for ion bombardment of the SiN layer, such a combination of high frequency and low frequency will necessarily have the same results as claimed by the applicant unless the applicant is using specific precursors or specific process parameters that are neither claimed nor disclosed as required to achieve these results.  
In other words, the claim as drafted supported by the specification merely discloses that the high frequency will introduced impurity bonds into the second silicon nitride layer and the low frequency will breaks the silicon-impurity bonds unless essential process steps and/or limitations are missing from the applicant' s claims. "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  
Here, the applicants have broadly drafted the claims to merely claim results of a broadly drafted claim process (i.e. high and low frequency with silicon source that includes an impurity) without any specific language that limits the process to any more than that broadly drafted requirements and because the prior art discloses/makes obvious the broadly drafted claim requirements, the results must be the same unless there are specific process gases/frequency levels/process parameters, that are not claimed or disclosed as specifically required to achieve the results.
Claim 2:  Perkins discloses a tensile, compressive, tensile arrangement as discussed above and therefore, in view of the disclosure of Fox as it relates to multiple chamber processing, it would have been obvious to have provided a single frequency chamber on either side of the two frequency chamber to reap the benefits as outlined previously (i.e. each chamber designated for each layer such that there are no layer intermixing, etc.).  
Claim 3:  Fox discloses multiple substrate and using a carousel, which includes a rotary tray on a rotary shaft (see Fox at 0106) and using such would have been obvious as predictable for transferring the wafers between multiple chambers for deposition of layers.
Claim 4:  Claim requires a pulse and the examiner maintains that the frequency will necessarily be in the form of a pulse since the time of the pulse or the presence of multiple pulses is not required.
Claim 5:  Sato discloses supplying argon to the chamber and using such using the formation of the SiN layer (column 2, lines 60-62).
Claims 6-16:  These claims are rejected for the same reasons as set forth above as they require the same particulars of claims previously rejected.

Claims 4-5, 7-8, 11-12, 14-15, -16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perkins et al. taken with Sato et al and Fox et al. as applied above and further with US Patent 5214333 by Sims et al.
While the examiner maintains the position as set forth above with respect to the pulse and the breadth of the claims, for the sake of compact prosecution, the examiner cites here Sims, also forming a SiN layer using plasma enhancement using low and high frequency power and discloses controlling plasma ions by pulsing (column 21, lines 5-45) and therefore taking the references collectively and all that is known to one of ordinary skill in the art at the time of the invention, it would have been obvious to have modified Perkins et al. taken with Sato et al and Fox et al. to provide intermittent pulses to reap the benefits of controlling the plasma ions during silicon nitride formation.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P TUROCY/             Primary Examiner, Art Unit 1718